[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-12004                ELEVENTH CIRCUIT
                                                         NOVEMBER 10, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                   D. C. Docket No. 99-00045-CR-HL-5

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

MINNIE PEARL THOMAS,
a.k.a. Nick,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                           (November 10, 2010)

Before TJOFLAT, BLACK and CARNES, Circuit Judges.

PER CURIAM:
       Minnie Pearl Thomas, proceeding pro se, appeals the district court’s denial

of her motion for a reduction of sentence. Thomas was convicted for one count of

conspiracy to possess with intent to distribute cocaine and cocaine base, in

violation of 21 U.S.C. § 841(a)(1), and one count of distribution of cocaine, in

violation of 21 U.S.C. § 841(a)(1). The district court sentenced Pearl to two

mandatory life sentences as a career-offender. She sought a reduction pursuant to

18 U.S.C. § 3582(c)(2) based on Amendment 706, which provides a two-level

reduction in the base offense levels applicable to crack cocaine offenses. After

review, we affirm Thomas’ sentence.1

       Sentences based on career-offender status or on a statutory minimum are not

based on a range that has “subsequently been lowered” within the meaning of §

3582(c)(2), and district courts are not authorized to reduce a sentence under that

statute. See United States v. Williams, 549 F.3d 1337, 1339 (11th Cir. 2008);

United States v. Moore, 541 F.3d 1323, 1327-28 (11th Cir. 2008). Thomas

concedes she was sentenced as a career offender, and her prior convictions for drug

offenses resulted in mandatory minimum life sentences. See 21 U.S.C. §§

841(b)(1)(A), 851. Consequently, any adjustment to her advisory guideline range




       1
        We review de novo a district court’s conclusions about the scope of its legal authority
under 18 U.S.C. § 3582(c)(2). United States v. Moore, 541 F.3d 1323, 1326 (11th Cir. 2008).

                                                2
would not affect the length of her prison terms and she is ineligible for a sentence

reduction.

      AFFIRMED.




                                          3